Citation Nr: 0031706	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  94-40 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
lumbar strain.

3.  Entitlement to a rating in excess of zero percent for 
verruca vulgaris (warts) on the left hand and wrist.

4.  Entitlement to a compensable evaluation under 38 C.F.R. 
§ 3.324 based upon veteran's multiple, noncompensable service 
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from October 1989 to December 
1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision in 
part of which the regional office (RO) denied entitlement to 
service connection for allergic rhinitis, granted service 
connection for lumbar strain and assigned a rating of zero 
percent, granted service connection for verruca vulgaris 
(warts) on the left hand and wrist and assigned a rating of 
zero percent, and denied a compensable rating under 38 C.F.R. 
§ 3.324.  The veteran also perfected an appeal of a July 1993 
rating decision in which the regional office denied 
entitlement to service connection for hearing loss and 
tinnitus.

In March 1997, the Board remanded the aforesaid issues to the 
RO for further development, including obtaining additional 
treatment records and affording the veteran Department of 
Veterans Affairs (VA) medical examinations.  In a July 2000 
rating decision, the RO granted entitlement to service 
connection for tinnitus and allergic rhinitis.  Therefore, as 
to those two issues, the veteran has been granted the relief 
sought and the issues are no longer before the Board.  See 
Grantham v. Brown, 114F 3d 1156 (1997).  In addition, the RO 
assigned a 10 rating for lumbar strain, effective from the 
date of the day following the veteran's separation from 
service, continued the zero percent rating for verruca 
vulgaris of the left and wrist, and continued the denial of 
service connection for hearing loss.  Despite the higher 
rating assigned for lumbar strain, the issue of an increased 
rating for that disability remains before the Board.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  Therefore, the issues 
are as listed on the first page of this decision.

The issue of entitlement to an increased rating for verruca 
vulgaris is the subject of the Remand which follows this 
decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran does not have left ear hearing loss 
disability.

2.  The veterans right ear hearing loss disability that is 
the result of his active military service.

3.  The veteran's low back disorder is manifested by 
complaints of pain with prolonged sitting and standing, with 
clinical findings of slight limitation of motion, without 
clinical findings of symptoms such as listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.

4.  The veteran has compensable disability from lumbar 
strain, tinnitus, and allergic rhinitis.


CONCLUSIONS OF LAW

1.  The veteran does not have left hearing loss disability 
that was incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

2.  Right hearing loss disability was incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  The criteria for a schedular rating in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3,321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5292, 5295 
(2000).

3.  The claim for award of a 10 percent rating based on 
multiple, noncompensable, service-connected disabilities is 
dismissed.  38 C.F.R. § 3.324 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a person who submits a claim for benefits under a 
law administered by the Secretary of the Department of 
Veterans Affairs (VA) has the burden of proof.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (1991).  The provision of 38 U.S.C.A. 
§ 5107 require the VA to assist the veteran in the 
development of his claim by obtaining relevant records and, 
where appropriate, providing the veteran a medical 
examination.  The Board is satisfied that the development 
mandated by 38 U.S.C.A. § 5107 has been accomplished and VA 
has no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.  
The veteran has been provided recent medical examinations 
which have not substantiated his claims for service 
connection for hearing loss or for an increased rating a low 
back disorder.

I.  Service Connection for Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a chronic disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
is deemed to include sensorineural hearing loss.

Under 38 C.F.R. § 3.385 (2000), impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of frequencies of 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The veteran's claim for service connection for hearing loss 
has been pending since July 1993.  He contends that his 
hearing became impaired due to exposure to artillery noise 
during his active military service.  He testified in 
September 1994 that he first noticed his hearing loss during 
service when he began to turn the volume up on his 
television.

Service personnel records show that the veteran's MOS was 
cannon crewmember.  His service medical records show the 
following audiometric test data.  At the indicated times, the 
veteran's puretone hearing thresholds, in decibels for the 
indicated frequencies, was as follows:







hert
z








righ
t




left


date
500
1000
2000
3000
4000
500
1000
2000
3000
4000
8/89
10
5
5
5
0
5
0
10
5
10
6/90
10
5
5
5
5
10
5
10
5
0
11/9
2
10
5
15
0
10
10
5
5
0
5

The veteran was afforded a VA audiological examination in 
June 1997.  At that time, he complained of difficulty hearing 
the radio while performing his duties as a policeman.  He 
denied exposure to noise after his military service.  He also 
denied a history of otological pathology and a family history 
of hearing loss.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
15
LEFT
25
20
25
20
30

The pure tone threshold average in the right ear was 15 
decibels, with speech discrimination ability of 90 percent 
correct, and the pure tone threshold average in the left ear 
was 23 decibels, with speech discrimination ability of 96 
percent correct.  The audiologist reported that the veteran's 
hearing was within normal limits.  He expressed the opinion 
that the slightly "depressed" threshold at 4,000 hertz on 
the left may be the result of the reported history of 
military noise exposure.

After reviewing the entire record, the Board finds that the 
veteran does not have current hearing loss disability in the 
left ear as defined by 38 C.F.R. § 3.385.  His speech 
discrimination score on the left was 96 percent correct and 
his puretone hearing thresholds were below 40 decibels at all 
pertinent frequencies.  No three frequencies had hearing 
thresholds above 25.  Since there is no disability to service 
connect, this part of the hearing loss claim is denied.

On the right side, the puretone thresholds also do not show 
current disability from hearing loss.  However, the speech 
discrimination score of 90 indicates that the veteran does 
have right ear hearing loss disability.  He was exposed to 
excessive noise in service, as evidenced by his military 
specialty, and claimed that he had hearing loss less than a 
year after he was separated from service, as evidenced by the 
claim filed in September 1993.  With application of the 
benefit of the doubt rule, the Board finds that right hearing 
loss disability was incurred in service.  

II.  Increased Rating for Lumbar Strain

The veteran contends that his disability from a low back 
disorder diagnosed as lumbar strain warrants a higher rating 
than the 10 percent rating currently in effect.  He testified 
in September 1994 that prolonged sitting and standing caused 
low back pain.  With certain leg motions he was able to hear 
cracking in his back.  He stated that his other symptoms 
included muscle spasms, and loss of forward bending.  He 
avoiding lifting.  He was taking Naproxen and sometimes wore 
a back support which he bought himself.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2000).  When utilizing the rating schedules, when an 
unlisted condition is encountered, the VA is permitted to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2000).  Although 
VA must consider the entire record, the most pertinent 
evidence, because of effective date law and regulations, is 
created in proximity to the recent claim.  38 U.S.C.A. § 5110 
(West 1991).  Therefore, the Board will first consider the 
history of the disabilities in question.  Then the Board will 
consider the medical evidence developed in recent proximity 
to the claim.

Service medical records show that the veteran was treated for 
low back pain in March 1990.  He reported having low back 
pain lasting two months.  He denied any specific injury.  
After an apparently thorough examination, a physical 
therapist reported that the veteran's back was normal.  The 
veteran reported having recurrent back pain in a medical 
history given at the time of his medical examination for 
separation from service.  An examiner reported that the 
veteran had low back pain.

During a VA examination in January 1993, the veteran reported 
a history of heavy lifting during his military service.  His 
current complaint was of low back pain.  On examination, he 
had pain which was confined to his mid lumbar spine.  There 
was tenderness to palpation along the lumbar spine from the 
second to the fourth lumbar vertebrae.  There were no 
neurological abnormalities.  An X-ray of the lumbar spine 
showed no abnormalities.  The examiner who conducted the 
clinical examination reported a diagnosis of chronic postural 
lumbar strain.

The veteran was granted entitlement to service connection for 
postural lumbar strain by the RO's February 1993 rating 
decision.  In a July 2000 rating decision, he was awarded a 
rating of 10 percent, effective from the date of the day 
following his separation from service.  The RO has utilized 
Diagnostic Code 5295 to rate the disability associated with 
the veteran's low back disorder.  Under that Diagnostic Code, 
a 40 percent evaluation is granted for severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  A 20 percent evaluation is for assignment 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.

VA outpatient treatment records show that the veteran has 
continued to have complaints of low back pain.  However, such 
records do not contain clinical findings of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, muscle 
spasm on extreme forward bending, or unilateral loss of 
lateral spine motion in a standing position.

When his back was examined by a VA examiner in June 1997, the 
veteran reported having back pain with prolonged sitting and 
standing.  He had back pain when getting out of bed in the 
morning.  He denied radiation of pain and parathesias in his 
legs.  He reported that the back pain was constant, and worse 
with certain motions and activities.  On examination, the 
musculature of the back was normal.  There was no weakness, 
or reflex or motor deficit in the lower extremities.  There 
was good heel and toe rising.  There was decreased sensation 
associated with the nerve root at the fifth lumbar and first 
sacral vertebrae (L5-S1) on the left side.  Gluteal tone was 
good.  There was no postural abnormality or fixed deformity.  
Range of motion was 70 degrees of forward flexion, 15 degrees 
of backward extension, 30 degrees of right and left lateral 
flexion, and 20 degrees of left and right rotation.  There 
was objective evidence of pain on flexion.  An X-ray of the 
lumbar spine showed no pathological osteoarticular process.  
The examiner who conducted the clinical examination reported 
a diagnosis of degenerative disc disease of the lumbar spine 
with radiculitis, possible arthritic degenerative changes.

The veteran underwent another VA examination for compensation 
purposes in June 1999.  He told the examiner that the main 
problem with his back was his inability to sit for extended 
periods.  He denied problems with standing or walking.  He 
denied pain with sleeping.  On examination, straight leg 
raising was positive at 90 degrees bilaterally.  There was no 
reflex, sensory or motor deficit.  There was no weakness or 
atrophy of musculature.  The veteran had good heel and toe 
rising.  His pelvis was level.  His spine was straight.  
Gluteal tone was good.  Range of motion was 80 degrees of 
forward flexion, 10 degrees of extension, 25 degrees of right 
bending and 20 degrees of left bending.  An X-ray of the 
lumbosacral spine showed no abnormalities.  The reported 
diagnosis was mechanical back syndrome.

The Board has reviewed the entire record and finds that the 
veteran's low back disorder is manifested by complaints of 
pain with prolonged sitting and standing, with clinical 
findings of slight limitation of motion and accompanying 
pain, without clinical findings of symptoms such as listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  Therefore, 
the Board concludes that the criteria for a schedular rating 
in excess of 10 percent have not been met under Diagnostic 
Code 5295.

The Board has considered the veteran's low back disability in 
the context of Diagnostic Code 5292 to determine if a higher 
rating is assignable pursuant to that code.  Under that code, 
ratings of 10, 20, or 40 percent are assigned where 
limitation of motion of the lumbar spine, is slight, 
moderate, or severe, respectively.  In this case, clinical 
findings have consistently shown that the veteran has only 
slight limitation of motion in his lumbar spine.  Therefore, 
the Board concludes that a higher rating than 10 percent is 
not assignable pursuant to Diagnostic Code 5292.

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).

Section 4.40 of Title 35 C.F.R. provides in part that 
functional loss may be due to pain, as supported by adequate 
pathology, and as evidenced by the visible behavior of the 
claimant undertaking the motion.  The section also provides 
that weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, where the focus is disability associated with a 
disorder of the lumbosacral spine, it does not appear that 
the factors listed in 38 C.F.R. § 4.40 and § 4.45 are 
present.  There are no clinical findings of gait disturbance, 
weakened movement, atrophy, loose motion, excess 
fatigability, incoordination, swelling, or deformity.  The 
veteran has some pain and slight limitation of motion which 
may be attributed to the lumbar spine disorder.  That pain, 
limitation of motion, and the associated disability is 
contemplated by the 10 percent rating currently in effect.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  The veteran's low back disability, as discussed 
above, does not approximate the criteria for the next higher 
schedular evaluation of 20 percent under either Diagnostic 
Code 5295 or 5292.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are provided under 
the schedular criteria set out in Diagnostic Code 5295.  The 
10 percent rating to be assigned pursuant to this decision 
contemplates the level of disability manifested in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for his low 
back disorder.  Nor is there evidence that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.

III.  Entitlement to a 10 Percent Rating under 38 C.F.R. 
§ 3.324

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the rating schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (1998).

The 10 percent rating which is authorized by 38 C.F.R. 
§ 3.324 is assignable under the limited circumstances where a 
veteran has multiple, noncompensable, service-connected 
disabilities.  In this case, the veteran has disabilities 
which have been assigned compensable ratings.  Thus, his 
claim for a 10 rating pursuant to the provisions of 38 C.F.R. 
§ 3.324 has no legal merit or entitlement under law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for left hearing loss disability is 
denied.

Service connection for right hearing loss disability is 
granted.

An increased rating for lumbar strain is denied.

The claim for a 10 percent rating based on multiple, 
noncompensable, service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 is dismissed.



REMAND

In the Board's March 1997 remand of this matter, the RO was 
instructed to obtain afford the veteran a VA skin 
examination.  The examiner was instructed to specifically 
describe the veteran's residuals of verruca vulgaris on the 
left hand and wrist, and to determine and report whether such 
residuals include tenderness, pain, or other objectively 
demonstrable symptoms.  The veteran was afforded a VA skin 
examination in May 1999.  However, the report contains no 
mention of residuals of verruca vulgaris on the left hand and 
wrist.

Another remand is necessary to insure compliance with the 
Board's remand order. The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter referred to as the Court) has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

Pursuant to this remand, the RO will be scheduling a VA 
examination.  The veteran is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
verruca vulgaris on the left hand and 
wrist.  The RO should take all necessary 
steps to obtain any pertinent records 
which are not currently part of the 
claims folder and associate them with the 
claims folder.

2.  The veteran should be afforded a VA 
skin examination to determine the degree 
of disability associated with verruca 
vulgaris on the left hand and wrist.  The 
examiner should comment specifically on 
any associated symptoms such as 
functional impairment, tender or painful 
scar(s), and/or scar(s) which is 
repeatedly ulcerative or poorly 
nourished.  The size, location, color, 
and texture of any residual scar should 
be described.  The examiner should report 
whether the residuals of verruca vulgaris 
of the left hand and wrist include 
symptoms such as exudation, exfoliation, 
and/or itching involving an exposed 
surface or an extensive area.  The claims 
folder should be made available to and be 
reviewed by the examiner.  

4.  Thereafter, the RO should again 
review the claims folder and readjudicate 
the claim for an increased rating for the 
veteran's service-connected verruca 
vulgaris of the left hand and wrist.  If 
any benefit sought on appeal remains 
denied, a supplemental statement of the 
case (SSOC) should be provided to the 
veteran and his representative, who 
should be afforded a reasonable time to 
respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 1 -


